Election/Restrictions
Applicant elected the drive shaft shown in Fig. 2C (Group I, Species C) without traverse in the reply filed on April 12, 2022.

Claim Rejections - 35 USC § 112
Claims 1, 2, 4-6, 10, 13, 14, 16 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “A drive shaft comprising . . .a static cushioning member”.  Applicant has not pointed out where this limitation is supported.  Nor does it appear to be supported in the application as originally filed.  The drive shaft 20 is disclosed as comprising just one cushioning member, layer 60 (see paragraph 0029).  Layer 60 is glued to the drive shaft 20 (see paragraph 0028), which means it rotates with every other element of shaft 20 and thus is not static.
Claim 1 recites the limitation, “a static cushioning member . . . said at least one ring can contact the static cushioning member to limit flexing”.  Applicant has not pointed out where this limitation is supported.  Nor does it appear to be supported in the application as originally filed.  The only static component that makes such contact is damper 34 (see paragraph 0020).  However, damper 34 is not disclosed as a cushioning member (see paragraph 0029).
Claim 21 recites the limitation, “said at least one ring extends about the entire circumference of the central tubular portion.”  Applicant has not pointed out where this limitation is supported.  Nor does it appear to be supported in the application as originally filed.

Claims 1, 2, 4-6, 10, 13, 14, 16 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 recites the limitation, “a static cushioning member is placed outwardly of said ring, during operation the drive shaft being potentially subject to flexing, such that said at least one ring can contact the static cushioning member to limit flexing.”  However, in the elected species (i.e. the drive shaft shown in Fig. 2C) the layer 60, not ring 56 ,makes contact with the static component 34 to limit flexing.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 1, 2, 4-6, 10, 13, 14, 16 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are directed to a combination of a product (i.e. a drive shaft) and a method of using the product (see “a static cushioning member is placed outwardly of said [drive shaft], during operation the drive shaft being potentially subject to flexing, such that said [drive shaft] can contact the static cushioning member to limit flexing.”)  A single claim which claims both a product and a method of using the product is indefinite because it is not clear what applicant regards as his invention.  See MPEP § 2173.05(p)II.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679